Exhibit 10.5

[ex10-51.jpg]
45 East Putnam Avenue   •   Greenwich, CT 06830
Tel: 203.422.2300   •   Fax: 203.422.2330
Email: ggc@globalgoldcorp.com
 

Juan Jose Quijano Fernandez   July 20, 2009

Juan Jose Quijano Claro
El Vergel 2316
Santiago Chile


RE: Amendment of Global Gold Valdivia Joint Venture Terms, Separation of
Properties, and Royalty Agreement
 
Gentlemen:
 
This letter amends the terms of our prior agreements on the Compania Minera
Global Gold Valdivia S.C.M. joint venture (“GGV”) in light of current
circumstances.   This agreement is subject to confirmation by our board of
directors, which shall act on or before July 31, 2009.
 
On or before August 15, 2009, GGV shall transfer to you or to a company
designated by you a one hundred percent (100%) interest in the current GGV
claims identified in the map and claims list attached as Exhibit 1 and circled
as the “Madre De Dios Claims Block”.  At the same time, you will transfer all of
your rights, title, and interest in GGV and the area marked as the “Pureo Claims
Block” and claims list in Exhibit 1 to one or more companies designated by
Global Gold Corporation.
 
 It is agreed that if GGV does not commence production on a commercial basis on
the property being transferred to its sole control pursuant to this agreement
within two years (subject to any time taken for permitting purposes), the
property shall revert to you. If the first plant is successful, we will proceed
with at least two additional plants/operations with the goal of processing at a
capacity of 2,500 cubic meters per day within three years. The parties agree to
continue to cooperate with one another and act in good faith, and you shall
assist with permitting processes.
 
You shall be entitled to payment of up to 27 million Euros payable from a 3% NSR
royalty interest in all metals produced from the properties retained in GGV,
subject to your initial repayment of $200,000. For three years,  GGV or its
designee shall have a right of first refusal on any bona fide offers for all or
any part of the properties transferred to you (to be exercised within five (5)
days).  For three years, you shall also have a right of first refusal on any
bona fide offers for all or any part of the properties retained by GGV or its
designee (to be exercised within twenty (20) days).  The production royalty
shall be paid quarterly, and shall be accompanied by (i) a statement summarizing
the computation of net smelter returns and (ii) copies of any and all original
settlement statements issued by each buyer for their purchase of the
products.  The settlement statements shall include the total weight of product
purchased; the contained payable elements within the product; the market prices
of the elements; deduction of all processing and penalties; and the total amount
due to be remitted to the seller on a provisional and final settlement
basis.  The quarterly royalty payments will be provisional and subject to
adjustment at the end of the producing entity’s accounting year.  The term “NSR”
as used herein shall mean the full value received by producing entity from any
buyer for any and all products sold, reflective of the point of sale after
deductions for all of the following charges from third parties, if any: custom
smelting costs, treatment charges and penalties including, but without being
limited to, metal losses, penalties for impurities and charges or deductions for
refining, selling, and transportation from smelter to refinery and from refinery
to market.  Upon reasonable notice and within no less than thirty days from such
notice, but no more than two times per year, a party shall be entitled to
inspect and audit production, plans, operations, and sales records from the
other party.
 

--------------------------------------------------------------------------------


 
One year from the date of the first continuous payment of the production
royalty, GGV shall have the right for three years to buy out the other’s
production royalty at a price to be determined through independent appraisals of
each party and mutual agreement; if the parties cannot mutually agree either
party may refer the purchase price issue to binding arbitration.
 
You shall have the right to use drill information, geophysical, and other
exploration results associated with properties under your control pursuant to
this agreement.
 
This Agreement and the parties right and obligations hereunder shall be binding
upon and inure to the benefit of the successors in interest, assigns and
personal representatives (or trustees) of the respective parties.  Any disputes
related to this agreement shall be resolved exclusively through arbitration in
accordance with the terms of the GGV Contractual Mining Company Agreement dated
October 29, 2007.
 
If you have any comments or questions on this feel free to call me directly.  If
you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this letter agreement, whereupon it will constitute our
agreement with respect to the subject matter hereof, and documents conforming to
local legal requirements in Chile will be prepared and signed.
 

  Sincerely yours,           Global Gold Corporation          
 
By:
/s/ Van Z. Krikorian        Van Z. Krikorian, Chairman          

Confirmed and Agreed to this 24th day of July, 2009:
 
/s/ Juan Jose Quijano Fernandez

--------------------------------------------------------------------------------

Juan Jose Quijano Fernandez
 
/s/ Juan Jose Quijano Claro

--------------------------------------------------------------------------------

Juan Jose Quijano Claro
 
 
2